Citation Nr: 0701990	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

2.  Entitlement to higher ratings for bilateral hearing loss, 
evaluated as 30 percent disabling for the period from 
September 29, 2000, to January 7, 2002; and as 10 percent 
disabling from January 8, 2002.

3.  Entitlement to higher ratings for encephalalgia, 
evaluated as 0 percent disabling (noncompensable) for the 
period from June 6, 2001, to May 31, 2004; and as 30 percent 
disabling from June 1, 2004.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
January 1967, as well as a day of active service in March 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from February 2001 and January 2002 rating decisions, 
in which the RO, inter alia, assigned a 30 percent rating for 
bilateral hearing loss, from September 29, 2000; and a 10 
percent rating for bilateral hearing loss, from January 8, 
2002; continued the veteran's 10 percent rating for tinnitus; 
and continued the veteran's noncompensable rating for 
encephalalgia.  The veteran filed a notice of disagreement 
(NOD) in March 2002, and the RO issued a statement of the 
case (SOC) in February 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) that same month.

In June 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO ; a 
transcript of the hearing is of record.

The Board's decision on the claim for an increased rating for 
tinnitus is set forth below.  The claims for increased 
ratings for bilateral hearing loss and for encephalalgia are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

The veteran experiences bilateral tinnitus, a disorder which, 
under applicable legal authority, is assigned a single 10 
percent disability rating.  


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for tinnitus 
is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002-2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In connection with the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect to the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As will 
be explained below, the claim lacks legal merit.  As the law, 
and not the facts, is dispositive of the claim, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The veteran has requested higher rating for his bilateral 
tinnitus.  The RO denied the request because, under 
Diagnostic Code 6260, 10 percent is the maximum rating 
assignable for tinnitus.  The RO's decision has been appealed 
to the Board.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 13, 2003 
regulations, no more than a single 10 percent rating could be 
assigned for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

The Board has considered all arguments advanced by or on 
behalf of the appellant; however, in view of the foregoing, 
the Board must conclude that the version of Diagnostic Code 
6260 in effect prior to June 2003 precludes assignment of 
more than a single 10 percent rating for tinnitus.  
Therefore, the claim for higher rating  must be denied under 
both the former and revised versions of the pertinent rating 
schedule provision.  As the disposition of his claim is based 
on the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

A rating in excess of 10 percent for tinnitus is denied.


REMAND

During the June 2006 Board hearing, the veteran contended 
that his bilateral hearing loss and encephalalgia have become 
progressively worse and warrant higher ratings.  The Board 
notes that the most recent comprehensive VA examinations for 
the veteran's bilateral hearing loss and encephalalgia were 
conducted in January 2002, five years ago.

Given the allegations of worsening disability, the veteran 
must be afforded new examinations to obtain pertinent medical 
information a to the severity of his bilateral hearing loss 
and encephalalgia.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation and neurological examination at 
an appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examinations, 
without good cause, shall result in a denial of the claims 
for increase.  38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled audiological evaluation or neurological 
examination, the RO should obtain and associate with the 
claims file a copy(ies) of the notice(s) of the date and time 
of the scheduled appointment(s) sent to him by the pertinent 
VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Northport, New York, 
dated up to March 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Northport VAMC since March 2006, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2006) as regards requesting 
records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to either or both 
claims, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Northport VAMC all pertinent records of 
evaluation or treatment of the veteran's 
bilateral hearing loss and/or  
encephalalgia, from March 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to either or both 
claims on appeal.  The RO should also invite 
the veteran to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
veteran meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
audiological examination for his bilateral 
hearing loss and a neurological examination 
for his encephalalgia (by a physician) at an 
appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral hearing 
loss.

Neurological examiner- The veteran's 
service-connected encephalalgia, the 
veteran is rated, by analogy, to migraine 
headaches under Diagnostic Code 8100.  
Therefore, the physician should render 
specific findings with respect to the 
existence and extent (or frequency and 
intensity, as appropriate), of any 
prostrating migraine attacks.  The 
examiner should also comment on the 
frequency and duration of any 
incapacitating episodes (episodes of signs 
and symptoms that require bed rest 
prescribed by a physician and treatment by 
a physician, if any).  The physician 
should comment on the chronicity of the 
symptoms, whether such symptoms are 
constant, or nearly constant, and the 
effect of such symptoms on the veteran's 
economic adaptability.  

5.  If the veteran fails to report for the 
scheduled evaluation or examination, the RO 
must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


